Exhibit B Directors and Executive Officers of TAFE Set forth below are the (i) name, (ii) title, (iii) country of citizenship, (iv) principal occupation, (v) principal business address, (vi) ownership of Common Stock and (vii) transactions in Common Stock during the past 60 days (if any) of each of the directors and executive officers of TAFE. Name Title Country of Citizenship Principal Occupation Principal Business Address Ownership of Common Stock Transactions in Common Stock during the past 60 days Mallika Srinivasan Chairman India Chief Executive No. 35/77 Nungambakkam High Road, Chennai 600 034 6,579 (1) None. (1) N. Srinivasan Director India Chartered Accountant T.18/1, Sixth Avenue, Besant Nagar, Chennai600 090 None. None. V. P. Ahuja Director India European Operations No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. R. C. Banka Executive Director & Deputy CEO India Operations No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. P. B. Sampath Director & Secretary India Company Secretary No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. Chittaranjan Dua Director India Lawyer 88 Sundar Nagar, New Delhi 110 003 None. None. M. L. S. Rao Director India Operations Rajeswari Apartments, ‘S’Block No.84/3, 17th Street, Anna Nagar, Chennai – 600 040. None. None. Gary L. Collar Director US Senior Vice President, General Manager, Asia/Pacific of AGCO 4177 Tami Lane, Central Point, Oregon 97052 None. (2) S. Chandramohan President & Group CFO India Finance No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. G. Hari President & COO (Tractor Business) India Operations No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. T. R. Kesavan Chief Operating Officer – Product Strategy & Corporate Relations India Product Marketing No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. John Edwin Sr. Vice President & Chief Officer (Manufacturing Excellence & Supply Chain) India Manufacturing No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. Rakesh Verma Executive Vice President (R & D) India R & D No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. N. S. Swaminathan Executive Vice President India International Business Unit No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. Muthu Kumar Thanu Chief Human Resource Officer India Human Resources No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. Shobhana Ravi Chief Information & Learning Officer India Infotech No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. S. Ramakrishnan Chief Information Technology Officer India Infotech No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. Cyril Rex Fernando Sr.Vice President (Sales & Marketing) India Sales & Marketing No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. Pradeep Kapoor Executive Director (EPD) India Operations, Engg Plastics No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. (1)Does not include holdings of Common Stock of TAFE and TAFE Motors and Tractors, as disclosed in Item 5. (2)Based on reports on Form 4 filed on behalf of Mr. Collar with the SEC on May 30, 2014. Directors and Executive Officers of TAFE Motors and Tractors Set forth below are the (i) name, (ii) title, (iii) country of citizenship, (iv) principal occupation, (v) principal business address, (vi) ownership of Common Stock and (vii) transactions in Common Stock during the past 60 days (if any) of each of the directors and executive officers of TAFE Motors and Tractors. Name Title Country of Citizenship Principal Occupation Principal Business Address Ownership of Common Stock Transactions in Common Stock during the past 60 days Mallika Srinivasan Chairman India Chief Executive No. 35/77 Nungambakkam High Road, Chennai 600 034 6,579 (1) None. (1) Dr Lakshmi Venu Director India Director West Side House, Old No.2, New No.3, Adyar Club Gate Road, Chennai – 600 028. None. None. N. Srinivasan Director India Chartered Accountant T.18/1, Sixth Avenue, Besant Nagar, Chennai 600 090 None. None. Sankar Datta Director India Chartered Accountant 8/1, Vaidya Rama Iyer Street, T.Nagar, Chennai – 600 017 None. None. R. C. Banka Director India Operations No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. S. Chandramohan Director India Finance No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. G. Hari President & COO (Tractor Business) India Tractor Business No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. T. R. Kesavan Chief Operating Officer – Product Strategy & Corporate Relations India Product Marketing No. 35/77 Nungambakkam High Road, Chennai 600 034 None. None. Anil Sharma Senior Vice President ― Technical India Manufacturing and R&D Itarana Road, Alwar 301 001 None. None. V. P. Arya Vice President (Finance & Accounts) India Finance Plot No. 1, Sector D Industrial None. None. Area, Mandideep 462 046 N. Subramanian Sr. Vice President (Sales & Marketing) India Marketing Plot No. 1, Sector D Industrial None. None. Area, Mandideep 462 046 Alok Mam Vice President (Manufacturing & Strategic Sourcing) India Manufacturing Plot No. 1, Sector D Industrial Area, Mandideep 462 046 None. None. (1)Does not include holdings of Common Stock of TAFE and TAFE Motors and Tractors, as disclosed in Item 5.
